ANDERSON, J.
The record shows that the motion for a severance was not made until some days after the defendant was arraigned and pleaded not guilty. The action of the trial court in refusing said motion will not, therefore, be revised upon this appeal—Rule 31, p. 1525, vol. 2, Code 1907; Hudson v. State, 137 Ala. 60, 34 South. 854; Miller v. State, 130 Ala. 1, 30 South. 379; Austin v. State, 139 Ala. 14, 35 South. 879. Nor will the action of the trial court be revised for declining to receive the plea in abatement to the indictment and in overruling the motion to quash same, as they both came after the defendant had pleaded “not guilty” to the indictment.—Crawford v. State, 112 Ala. 1, 21 South. 214; Moorer v. State, 115 Ala. 119, 22 South. 592.
The judgment of the criminal court is affirmed.
Affirmed.
McClellan, Mayfield and Sayre, JJ., concur.